UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commixssion file number1-11535 BURLINGTON NORTHERN SANTA FE CORPORATION (Exact name of registrant as specified in its charter) Delaware 41-1804964 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2650 Lou Menk Drive Fort Worth, Texas (Address of principal executive offices) 76131-2830 (Zip Code) (800) 795-2673 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer[x]Accelerated filer[]Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at April 16, 2007 Common stock, $.01 par value 356,117,299 shares Table of Contents Table of Contents PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 38 PART II OTHER INFORMATION Item 1. Legal Proceedings. 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 39 Item 4. Submission of Matters to a Vote of Security Holders. 40 Item 6. Exhibits. 40 Signatures S-1 Exhibits E-1 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) (Unaudited) Three Months Ended March 31, 2007 2006 (As Adjusted)a Revenues $ 3,645 $ 3,463 Operating expenses: Compensation and benefits 932 919 Fuel 652 561 Purchased services 502 464 Depreciation and amortization 307 289 Equipment rents 232 231 Materials and other 326 206 Total operating expenses 2,951 2,670 Operating income 694 793 Interest expense 121 121 Other expense, net 5 9 Income before income taxes 568 663 Income tax expense 219 253 Net income $ 349 $ 410 Earnings per share: Basic earnings per share $ 0.98 $ 1.12 Diluted earnings per share $ 0.96 $ 1.09 Average shares: Basic 355.8 366.7 Dilutive effect of stock awards 7.9 10.0 Diluted 363.7 376.7 Dividends declared per share $ 0.25 $ 0.20 aPrior year numbers have been adjusted for the retrospective adoption of FASB Staff Position (FSP) AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in millions, shares in thousands) (Unaudited) March 31, December 31, 2007 2006 (As Adjusted)a ASSETS Current assets: Cash and cash equivalents $ 392 $ 375 Accounts receivable, net 420 805 Materials and supplies 506 488 Current portion of deferred income taxes 347 345 Other current assets 268 168 Total current assets 1,933 2,181 Property and equipment, net 28,166 27,921 Other assets 2,009 1,695 Total assets $ 32,108 $ 31,797 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and other current liabilities $ 2,996 $ 2,853 Long-term debt due within one year 484 473 Total current liabilities 3,480 3,326 Long-term debt and commercial paper 6,966 6,912 Deferred income taxes 8,235 8,298 Casualty and environmental liabilities 872 830 Pension and retiree health and welfare liability 615 604 Employee separation costs 83 86 Other liabilities 1,327 1,213 Total liabilities 21,578 21,269 Commitments and contingencies (see Notes 2, 4 and 5) Stockholders’ equity: Common stock, $.01 par value, 600,000 shares authorized; 534,023 shares and 532,080 shares issued, respectively 5 5 Additional paid-in capital 7,108 6,990 Retained earnings 9,985 9,739 Treasury stock, at cost, 178,711 shares and 174,205 shares, respectively (6,285 ) (5,929 ) Accumulated other comprehensive loss (283 ) (277 ) Total stockholders’ equity 10,530 10,528 Total liabilities and stockholders’ equity $ 32,108 $ 31,797 aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in millions) (Unaudited) Three Months Ended March 31, 2007 2006 (As Adjusted)a OPERATING ACTIVITIES Net income $ 349 $ 410 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 307 289 Deferred income taxes 52 56 Employee separation costs paid (6 ) (6 ) Long-term casualty and environmental liabilities, net 42 (18 ) Other, net 28 (7 ) Changes in current assets and liabilities: Accounts receivable, net 88 10 Change in accounts receivable sales program 300 150 Materials and supplies (18 ) (38 ) Other current assets (112 ) (15 ) Accounts payable and other current liabilities 118 (32 ) Net cash provided by operating activities 1,148 799 INVESTING ACTIVITIES Capital expenditures (537 ) (455 ) Other, net (294 ) (296 ) Net cash used for investing activities (831 ) (751 ) FINANCING ACTIVITIES Net increase in commercial paper and bank borrowings 91 99 Payments on long-term debt (44 ) (57 ) Dividends paid (90 ) (74 ) Proceeds from stock options exercised 55 62 Purchase of BNSF common stock (349 ) (114 ) Excess tax benefits from equity compensation plans 37 49 Net cash used for financing activities (300 ) (35 ) Increase in cash and cash equivalents 17 13 Cash and cash equivalents: Beginning of period 375 75 End of period $ 392 $ 88 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid, net of amounts capitalized $ 135 $ 113 Income taxes paid, net of refunds $ 37 $ 112 Non-cash asset financing $ 15 $ 14 aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Shares in thousands, dollars in millions, except per share data) (Unaudited) Common Shares Treasury Shares Common Stock and Paid–in Capital Retained Earnings Treasury Stock Accumu­lated Other Compre­hensive Loss Total Stock­holders’ Equity Balance at December 31, 2006, as adjusted 532,080 (174,205) $ 6,995 $ 9,739 b $ (5,929) $ (277) $ 10,528 b Adjustment for the adoption of FASB Interpretation No. (FIN) 48 – (13) – – (13) Common stock dividends, $0.25 per share – (90) – – (90) Restricted stock and stock options expense 18 – – – 18 Restricted stock activity and related tax benefit of $4 6 (2) 5 – – – 5 Exercise of stock options and related tax benefit of $33 1,937 (128) 95 – (7) – 88 Purchase of BNSF common stocka – (4,376) – – (349) – (349) Comprehensive income: Net income – 349 – – 349 Loss on derivative instruments and other items, net of tax benefit of $4 – – – (6) (6) Total comprehensive income 343 Balance at March 31, 2007 534,023 (178,711) $ 7,113 $ 9,985 $ (6,285) $ (283) $ 10,530 a Total-to-date share repurchases through March 31, 2007 under the Company’s share repurchase program, were 170 million shares at an average price of $35.32 per share, leaving40million shares available for repurchase out of the 210 million shares authorized. b Prior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIESNOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Accounting Policies and Interim Results The Consolidated Financial Statements should be read in conjunction with Burlington Northern Santa Fe Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006 including the financial statements and notes thereto. Burlington Northern Santa Fe Corporation (BNSF) is a holding company that conducts no operating activities and owns no significant assets other than through its interests in its subsidiaries. The Consolidated Financial Statements include the accounts of BNSF and its majority-owned subsidiaries, all of which are separate legal entities (collectively, the Company). BNSF’s principal operating subsidiary is BNSF Railway Company (BNSF Railway). All significant intercompany accounts and transactions have been eliminated. BNSF was incorporated in Delaware on December 16, 1994. The results of operations for any interim period are not necessarily indicative of the results of operations to be expected for the entire year. In the opinion of management, the unaudited financial statements reflect all adjustments (consisting of only normal recurring adjustments, except as disclosed) necessary for a fair statement of BNSF’s consolidated financial position as of March 31, 2007, and the results of operations for the three-month periods ended March 31, 2007 and 2006. Certain comparative prior period amounts in the Consolidated Financial Statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on previously reported operating income or net income except as discussed below. Adoption of New Accounting Pronouncements Planned Major Maintenance Activities Effective January 1, 2007, the Company transitioned to the deferral method of accounting for leased locomotive overhauls, which includes the refurbishment of the engine and related components. Previously, the Company used the accrue-in-advance method of accounting for these planned major maintenance activities; however, under FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities, issued in September 2006, this method is no longer allowed. This change was applied retrospectively for all periods presented. Accordingly, BNSF has eliminated the asset and liability recorded from the accrue-in-advance methodology and established an asset for overhauls that have been performed. This asset will be amortized to expense using the straight-line method until the next overhaul is performed or the end of the lease, whichever is first, typically between six and eight years. The effects of these adjustments were as follows (in millions): Consolidated Statement of Income Three Months Ended, March 31, 2006 As Reported Impact of Adjustment As Adjusted Depreciation and amortization $ 277 $ 12 $ 289 Materials and other 219a (13) 206 Total operating expenses 2,671 (1) 2,670 Operating income 792 1 793 Income before income taxes 662 1 663 Income tax expense 252 1 253 Net income $ 410 $ – $ 410 a Comparative prior period amounts have been reclassified to conform to the current presentation. 7 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) – (Continued) Consolidated Balance Sheet December 31, 2006 As Reported Impact of Adjustment As Adjusted Property and equipment, net $ 27,676 $ 245 $ 27,921 Other assets 1,786 (91) 1,695 Total assets 31,643 154 31,797 Deferred income taxes 8,216 82 8,298 Other liabilities 1,273 (60) 1,213 Total liabilities 21,247 22 21,269 Retained earnings 9,607 132 9,739 Total stockholders’ equity 10,396 132 10,528 Total liabilities and stockholders’ equity $ 31,643 $ 154 $ 31,797 Consolidated Statement of Cash Flows Three Months Ended, March 31, 2006 As Reported Impact of Adjustment As Adjusted Depreciation and amortization $ 277 $ 12 $ 289 Deferred income taxes 55 1 56 Operating activities other, net (12) 5 (7) Net cash provided by operating activities 781 18 799 Investing activities other, net (278) (18) (296) Net cash used by investing activities $ (733) $ (18) $ (751) The effects of the adjustments on years prior to fiscal 2006 resulted in an adjustment to increase stockholders’ equity as of January 1, 2006 by $130 million. Uncertain Tax Positions In June 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, Accounting for Income Taxes. This interpretation addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under FIN 48, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. FIN 48 also provides guidance on derecognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. The Company adopted the provisions of FIN 48 on January 1, 2007. As a result of the implementation of FIN 48, the Company recorded an $83 million increase in the liability for unrecognized tax benefits, which is offset by a reduction of the deferred tax liability of $70 million, resulting in a decrease to the January 1, 2007, retained earnings balance of $13 million (for additional information see Note 8 to the Consolidated Financial Statements). 8 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) – (Continued) 2.Hedging Activities The Company uses derivative financial instruments to hedge against increases in diesel fuel prices and interest rates as well as to convert a portion of its fixed-rate long-term debt to floating-rate debt. The Company does not hold or issue derivative financial instruments for trading or speculative purposes. The Company formally documents the relationship between the hedging instrument and the hedged item, as well as the risk management objective and strategy for the use of the hedging instrument. This documentation includes linking the derivatives that are designated as fair value or cash flow hedges to specific assets or liabilities on the balance sheet, commitments or forecasted transactions. The Company assesses at the time a derivative contract is entered into, and at least quarterly thereafter, whether the derivative item is effective in offsetting the changes in fair value or cash flows. Any change in fair value resulting from ineffectiveness, as defined by Statement of Financial Accounting Standards (SFAS) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended, is recognized in current period earnings. For derivative instruments that are designated and qualify as cash flow hedges, the effective portion of the gain or loss on the derivative instrument is recorded in accumulated other comprehensive loss (AOCL) as a separate component of stockholders’ equity and reclassified into earnings in the period during which the hedge transaction affects earnings. Cash flows related to fuel and interest rate hedges are classified as operating activities in the Consolidated Statements of Cash Flows. BNSF monitors its hedging positions and credit ratings of its counterparties and does not anticipate any losses due to counterparty nonperformance. Fuel Fuel costs represented 22 percent and 21 percent of total operating expenses during the three month periods ended March 31, 2007 and 2006, respectively. Due to the significance of diesel fuel expenses to the operations of BNSF and the historical volatility of fuel prices, the Company has entered into hedges to partially mitigate the risk of fluctuations in the price of its diesel fuel purchases. The fuel hedges include the use of derivatives that are accounted for as cash flow hedges. The hedging is intended to protect the Company’s operating margins and overall profitability from adverse fuel price changes by entering into fuel-hedge instruments based on management’s evaluation of current and expected diesel fuel price trends. However, to the extent the Company hedges portions of its fuel purchases, it may not realize the impact of decreases in fuel prices. Conversely, to the extent the Company does not hedge portions of its fuel purchases, it may be adversely affected by increases in fuel prices. Based on fuel consumption during the first quarter of 2007 and excluding the impact of the hedges, each one-cent increase in the price of fuel would result in approximately $14 million of additional fuel expense on an annual basis. Total Fuel-Hedging Activities As of March 31, 2007, BNSF’s total fuel hedging positions covered approximately 6 percent, 3 percent, 1 percent and less than 1 percent of estimated fuel purchases for the remainder of 2007, 2008, 2009 and 2010, respectively. Hedge positions are closely monitored to ensure that they will not exceed actual fuel requirements in any period. The amounts recorded in the Consolidated Statements of Income for fuel-hedge transactions were as follows (in millions): Three Months Ended March 31, 2007 2006 Hedge benefit $ 27 $ 107 Ineffective portion of open hedges (1 ) – Tax effect (10 ) (41 ) Hedge benefit, net of tax $ 16 $ 66 9 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) – (Continued) The amounts recorded in the Consolidated Balance Sheets for fuel-hedge transactions were as follows (in millions): March 31, December 31, 2007 2006 Short-term fuel-hedging asset $ – $ 13 Long-term fuel-hedging asset 6 – Short-term fuel-hedging liability (7 ) (2 ) Ineffective portion of open hedges 2 1 Tax effect – (4 ) Amount included in AOCL, net of tax $ 1 $ 8 Settled fuel-hedging contracts receivable $ 27 $ 37 BNSF measures the fair value of hedges from data provided by various external counterparties. To value a swap, the Company uses the forward commodity price for the period hedged. The fair values of costless collars are calculated and provided by the corresponding counterparties. New York Mercantile Exchange (NYMEX) #2 Heating Oil (HO) Hedges As of March 31, 2007, BNSF had entered into fuel swaps and costless collar agreements utilizing NYMEX #2 HO. The hedge prices do not include taxes, transportation costs, certain other fuel handling costs and any differences that may occur between the prices of HO and the purchase price of BNSF’s diesel fuel. Over the twelve months ended March 31, 2007, the sum of all such costs averaged approximately 27 cents per gallon. No additional HO hedges were entered into during the first three months of 2007. The following tables provide fuel-hedge data based on the quarter being hedged for all HO fuel hedges outstanding as of March 31, 2007. As of March 31, 2007, there were no HO hedge positions beyond the fourth quarter of 2007. Quarter Ending 2007 June 30, September 30, December 31, Total HO Swaps Gallons hedged (in millions) 17.85 18.90 18.90 55.65 Average swap price (per gallon) $ 2.06 $ 2.11 $ 2.17 $ 2.11 Fair value (in millions) $ (3 ) $ (3 ) $ (3 ) $ (9 ) HO Collars Gallons hedged (in millions) 9.45 – – 9.45 Average cap price (per gallon) $ 1.95 $ – $ – $ 1.95 Average floor price (per gallon) $ 1.79 $ – $ – $ 1.79 Fair value (in millions) $ – $ – $ – $ – West Texas Intermediate (WTI) Crude Oil Hedges In addition, BNSF enters into fuel swap agreements utilizing WTI crude oil. The hedge prices do not include taxes, transportation costs, certain other fuel handling costs and any differences which may occur between the prices of WTI and the purchase price of BNSF’s diesel fuel, including refining costs. Over the twelve months ended March 31, 2007, the sum of all such costs averaged approximately 54 cents per gallon. 10 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited)
